ORDER
This matter having been duly presented, it is ORDERED that DANIEL DONK-MIN KIM of NEW YORK, NEW YORK, who was admitted to the bar of this State in 1991, and who was suspended from the practice of law for a period of six months effective July 31,2015, by Order of this Court filed July 2, 2015, be restored to the practice of law, effective immediately; and it is further
ORDERED that the Office of Attorney Ethics shall conduct semi-annual audits of respondent’s attorney accounts and records for a period of two years, and until the further Order of the Court.